Hemingway, J.  1. Judicial sale not set aside for i ti - adeqtiacyof price.  The sale was made in accordance with the'decree, and there was no showing' that it was conducted fraudulently or unfairly. The fact that the lands sold for an inadequate price was not sufficient to entitle the defendant to a resale, and the court did not err in refusing to order one. Fry v. Street, 44 Ark. 502; Blackburn v. Selma Ry. 3 Fed. Rep. 689; 2 Dan. Ch. Pr. (4th ed.), 1285.  2. Validity of sale of land in a body.  The defendant cannot complain that the three acre tract was sold in a body. The decree condemned it as one tract, and if he wished it to be sold in subdivisions, he should have asked the court to so order or the master to so offer it. He could not remain silent with regard to the matter until the sale was made, and afterward be permitted to insist upon it by way of objection to confirming the sale. Affirmed.